Name: 80/338/EEC: Council Decision of 17 March 1980 appointing a member of the Management Board of the European Centre for the Development of Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-25

 Avis juridique important|31980D033880/338/EEC: Council Decision of 17 March 1980 appointing a member of the Management Board of the European Centre for the Development of Vocational Training Official Journal L 078 , 25/03/1980 P. 0013****( 1 ) OJ NO L 39 , 13 . 2 . 1975 , P . 1 . COUNCIL DECISION OF 17 MARCH 1980 APPOINTING A MEMBER OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 80/338/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 337/75 OF 10 FEBRUARY 1975 ON THE CREATION OF A EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 JANUARY 1979 APPOINTING THE MEMBERS OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE PERIOD ENDING 14 JANUARY 1982 , WHEREAS A SEAT AS MEMBER OF THE MANAGEMENT BOARD OF THE ABOVE CENTRE IN THE WORKERS ' REPRESENTATIVES CATEGORY HAS BECOME VACANT AS A RESULT OF THE RESIGNATION OF MR HANSEN , OF WHICH THE COUNCIL WAS INFORMED ON 10 JANUARY 1980 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 4 MARCH 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR NIELS ENEVOLDSEN IS HEREBY APPOINTED A MEMBER OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING TO REPLACE MR HANSEN FOR THE REMAINDER OF HIS TERM OF OFFICE , NAMELY UNTIL 14 JANUARY 1982 . DONE AT BRUSSELS , 17 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER